Citation Nr: 1638641	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-38 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to the service-connected left fifth metatarsal fracture or pes planus.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected left fifth metatarsal fracture or pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These matters were remanded by the Board in April 2014.    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserted in his April 2010 notice of disagreement (NOD) that he has been seeking treatment for his disabilities at the VA medical facilities in Mount Vernon, Missouri and Fayetteville, Arkansas.  The only VA treatment records associated with the claims file are October 2009 records from the Mount Vernon facility.  The Veteran's NOD indicates that more extensive records are available.  These records should be obtained upon remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The April 2014 remand found that the VA examination opinion as to the Veteran's back and bilateral knee disabilities was inadequate, and instructed that the RO obtain a supplemental opinion addressing whether it is at least as likely as not that the Veteran's disabilities were etiologically related to the Veteran's active service.  If the opinion found that the disabilities were not etiologically related to service, an opinion was requested as to whether either was caused by the Veteran's service-connected left fifth metatarsal fracture or pes planus, or was aggravated by the left fifth metatarsal fracture or pes planus.  

The June 2014 supplemental opinion found that the disabilities of the Veteran's knees and back are less likely than not caused by or a result of the healed left fifth metatarsal fracture, and that the disabilities of the knees and back are less likely than not aggravated or worsened by the healed left fifth metatarsal fracture and/or bilateral pes planus.  Although the VA clinician did not provide a direct service connection opinion, the rationale provided does address the issue of direct service connection, asserting that the Veteran's spine disability is not more than would be expected for age and his related labor work history, and that the Veteran had related the back disability to non-service related back and neck injuries in his history.  The rationale also asserted that the Veteran's x-rays show mild degenerative joint disease (DJD) of the knees bilaterally that is between the weight-bearing portion of the knee, but that the Veteran's STRs do not support any significant ligament and/or bone structure injuries that would have a chronic effect on weight-bearing DJD.  The clinician noted  reports in the September and October 1991 STRs of pes tendonitis and pre patella bursitis following trauma, but asserted no chronic entries were found for this condition.  The clinician cited a September 1992 entry concerning right knee discomfort resulting in a negative examination and no indication of chronic condition, and a June 1993 note of the left knee hitting the dash of a truck with a negative examination in support of this finding.  

The clinician has not addressed the February 1993 notation of right knee ligament strain, or the finding of patellar femoral syndrome (PFS) bilaterally on the second page of the June 1995 separation examination.  The second page of the June 1995 separation examination also references back herniation, which is not addressed by the supplemental opinion.  As to secondary service connection, the clinician has not discussed the Veteran's contention that his knee and back disabilities are due to a limp caused by his service-connected foot disabilities.  Additionally, the opinion only discusses whether the Veteran's back and knee disabilities were caused by the left fifth metatarsal fracture, not whether they were caused by pes planus, as requested by the April 2014 remand.  As the supplemental opinion fails to address key facts and contentions, it is inadequate and must be supplemented upon remand.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Veterans Health Care System of the Ozarks, including the facility in Fayetteville, Arkansas and the Gene Taylor Community-Based Outpatient Clinic in Mount Vernon, Missouri.  The request should include records from before October 5, 2009, and records after October 21, 2009.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to an appropriate VA clinician who has not provided an opinion on these matters before.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disabilities were caused by or are otherwise related to service?  The clinician is to address the multiple notations of knee pain or discomfort in service.  These notations include an August 1991 finding of patellar contusion with secondary pre-patellar bursitis after twisting his right knee; a September 1991 notation of resolving pre-patellar bursitis; notations from later in September 1991 of left knee sprain; an October 1991 note of pes tendonitis; a September 1992 notation of right knee pain as well as September 1992 right knee x-rays within normal limits; a February 1993 notation of right knee ligament strain; a June 1993 notation of left knee pain; May 1995 x-rays of the left femur; and the notation on the second page of the June 1995 separation examination of patella femoral syndrome (PFS) bilaterally.  

ii) If the knee disabilities are not found to be related to service, is it at least as likely as not (50 percent or greater probability) that the knee disabilities are caused by the Veteran's service-connected left fifth metatarsal fracture or pes planus, to specifically include any limp or altered gait related to these foot disabilities?  

iii) If the knee disabilities are not found to be caused by the service-connected left fifth metatarsal fracture or pes planus, is it at least as likely as not (50 percent or greater probability) that the knee disabilities are aggravated (permanently worsened beyond their natural progress) by the service-connected left fifth metatarsal fracture or pes planus, to specifically include any limp or altered gait related to these foot disabilities?

iv) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability is caused by or otherwise etiologically related to service?  The clinician is to specifically address the second page of the June 1995 separation examination, which notes herniation of the back.  

v) If the back disability was not caused by service, is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability was caused by the service-connected left fifth metatarsal fracture or pes planus, to specifically include any limp or altered gait related to these foot disabilities?

vi) If the back disability was not caused by the service-connected left fifth metatarsal fracture or pes planus, is it at least as likely as not that the back disability was aggravated (permanently worsened beyond its natural progress) by the service-connected connected left fifth metatarsal fracture or pes planus, to specifically include any limp or altered gait related to these foot disabilities?

Any opinion offered must be supported by a complete rationale, which contains clear conclusions and supporting data connected by a reasoned medical explanation.  If the clinician feels that a new examination is necessary to provide the requested opinions, a new examination should be scheduled.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




